Elliott, J.
— In the trial court there was a dispute as to whether the complaint was changed before filing or after issue joined, and upon this question of fact affidavits were submitted and the court decided in favor of the appellee. It is well settled that where there is a conflict of evidence upon a question of fact the finding of the trial court will not be disturbed. If there had been no dispute there could be no reversal, for the change was not of such a material character as to justify us in holding that the trial court abused its discretion.
Judgment affirmed, with ten per cent, damages and costs.